Exhibit 10.3








EXECUTION
AIRCRAFT TIME SHARING AGREEMENT
THIS AIRCRAFT TIME SHARING AGREEMENT (this “Agreement”) is made effective as of
September 20, 2018 (the “Effective Date”), by and between Marriott International
Administrative Services, Inc., a corporation organized and existing under the
laws of Delaware (“Operator”) and J. Willard Marriott Jr., an individual
(“Lessee”), who together are sometimes also referred to herein individually as a
“Party” or collectively as “Parties.”
RECITALS
    WHEREAS, Operator is the owner of one 2011 Bombardier Inc. (f.k.a. Canadair
Ltd.) CL-600-2B16 (Challenger 605) aircraft, serial number 5842, FAA
Registration No. N57MH, equipped with two General Electric CF34-3B aircraft
engines, bearing manufacturer's serial numbers 950907 and 950906, and one APU
Honeywell GTCP 36-150(CL), serial number P-284, and all loose equipment,
systems, all appliances, parts, instruments, appurtenances, avionics,
accessories and equipment (including, without limitation, communication and
radar equipment) now or hereafter installed in or attached to the aircraft, and
all substitutions, replacements, and renewals and all other property that shall
hereafter become physically incorporated or installed in or attached to the
aircraft (the “Aircraft”); and
WHEREAS, Operator contracts for a fully qualified and credentialed flight crew
to operate the Aircraft; and
WHEREAS, Lessee desires from time to time to lease the Aircraft with flight crew
from Operator on a non-exclusive “time-sharing” basis, as defined in Section
91.501(c)(1) of the Federal Aviation Regulations (“FAR”).
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, Operator and Lessee agree as follows:
1.     TERM. This Agreement shall commence on and be and continue in effect for
a period of one (1) year from the Effective Date of this Agreement, and
thereafter shall be automatically renewed for successive periods of one
(1) year, unless terminated as provided in Section 15.
2.     LEASE OF AIRCRAFT. Operator agrees to lease the Aircraft to Lessee on a
non-exclusive basis from time-to-time and subject to availability pursuant to
the provisions of FAR 91.501(b)(6), 91.501(c)(1) and 91.501(d), and to provide,
at its sole cost and expense, a fully qualified flight crew for all operations
under this Agreement. Operator has contracted with an aviation management
company to support Operator’s aircraft operations, including but not limited to
providing fully qualified flight crew and maintenance support.
3.     REIMBURSEMENT OF EXPENSES. Lessee shall reimburse Operator for each
flight conducted under this Agreement an amount equal to the following direct
operating expenses, which in no event shall exceed the amount authorized to be
reimbursed by FAR 91.501(d):
(a)
Fuel, oil, lubricants, and other additives;

(b)
Travel expenses of the crew, including food, lodging and ground transportation;

(c)
Hangar and tie down costs away from the Aircraft’s base of operation;

(d)
Insurance obtained for the specific flight;

(e)
Landing fees, airport taxes and similar assessments;



Page 1 of 6
Time Sharing Agreement



--------------------------------------------------------------------------------






(f)
Customs, foreign permit, and similar fees directly related to the flight;

(g)
In-flight food and beverages;

(h)
Passenger ground transportation;

(i)
Flight planning and weather contract services; and

(j)
An additional charge for other flight-specific costs not to exceed 100% of the
expenses listed in item (a) of this section.

4.     INVOICING FOR FLIGHTS. Operator shall pay all expenses related to the
operation of the Aircraft in the ordinary course of business, and shall provide
an invoice to Lessee by the 15th day of the month following the month in which
any flight or flights for the account of Lessee occur. The invoice shall set
forth the cost of each flight taken by Lessee, and shall be in the form provided
by Operator. Lessee shall pay Operator for the total expenses set forth on each
such invoice within thirty (30) days of receipt of such invoice.
5.     TAXES. None of the payments to be made by Lessee under Section 3 of this
Agreement includes, and Lessee shall be responsible for and shall indemnify and
hold harmless Operator against, any taxes that may be assessed or levied by any
taxing authority as a result of the lease of the Aircraft to Lessee, the use of
the Aircraft by Lessee or the provision of taxable transportation to Lessee
using the Aircraft. Without limiting the generality of the foregoing, the
Parties acknowledge that reimbursement of all items specified in Section 3,
except for subsections (g) and (h) thereof, are subject to the federal excise
tax, and Lessee shall pay to Operator (for payment to the appropriate
governmental agency) any such taxes applicable to flights of the Aircraft
conducted hereunder. The amount due for taxes shall be included on the invoices
submitted to Lessee.
6.     FLIGHT REQUESTS. Lessee will provide Operator with requests for flight
time and proposed flight schedules as far in advance of any given flight as is
reasonably possible. Requests for flight time shall be in a form, whether
written or oral, mutually convenient to, and agreed upon by the Parties. In
addition to the proposed schedules and flight times, Lessee shall provide
Operator the following information for each proposed flight prior to scheduled
departure:
(a)
proposed departure point;

(b)
destination;

(c)
date and time of flight;

(d)
the number of anticipated passengers and their names;

(e)
the nature and extent of luggage and/or cargo to be carried;

(f)
the date and time of return flight, if any;

(g)
for international trips, passport information and Customs-required information
for all passengers; and

(h)
any other information concerning the proposed flight that may be pertinent or
required by Operator or Operator’s flight crew for security or other purposes.

7.     SCHEDULING FLIGHTS. Lessee rights to schedule the use of the Aircraft
shall at all times be subordinate to business use requirements of Operator, and
Operator shall have final authority over the scheduling of the Aircraft,
provided, however, that Operator will use its best efforts to provide the
aircraft requested and otherwise accommodate Lessee’s needs and to avoid
conflicts in scheduling. For purposes of the Agreement, the home base is
Manassas Regional Airport-KHEF (“Home Base”). Positioning flights to other
locations, and/or repositioning flights back to the Home Base shall be flights
for Lessee, reimbursable under Section 3.


Page 2 of 6
Time Sharing Agreement



--------------------------------------------------------------------------------






8.     MAINTENANCE OF AIRCRAFT. As between Operator and Lessee, Operator shall
be solely responsible for securing maintenance, preventive maintenance and all
required or otherwise necessary inspections on the Aircraft, and shall take such
requirements into account in scheduling the Aircraft. No period of maintenance,
preventative maintenance or inspection shall be delayed or postponed for the
purpose of scheduling the Aircraft, unless said maintenance or inspection can be
safely conducted at a later time in compliance with all applicable laws and
regulations, and within the sound discretion of the pilot in command. The pilot
in command shall have final and complete authority to cancel any flight for any
reason or condition that in his or her judgment would compromise the safety of
the flight.
9.     OPERATIONAL CONTROL. “Operational Control,” as defined in 14 C.F.R.
Paragraph 1.1 and for the purposes of this Agreement with respect to a flight,
means the exclusive exercise of authority over initiating, conducting, or
terminating a flight. Operator shall have complete and exclusive operational
control of the Aircraft, which shall include, without limitation, providing the
flight crew, selecting the pilot in command, and all other physical and
technical operations of the Aircraft. Nothing in this Agreement is intended or
shall be construed so as to convey to Lessee any operational control over, or
possession, command and control of, the Aircraft, all of which are expressly
retained by Operator.
10.     FLIGHT CREW. Operator shall employ or contract with others to employ,
pay for and provide to Lessee a qualified and credentialed flight crew for each
flight undertaken under this Agreement.
11.     SAFETY OF FLIGHTS. In accordance with applicable FAR, the qualified
flight crew provided by Operator will exercise all of its duties and
responsibilities in regard to the safety of each flight conducted hereunder.
Lessee specifically agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight, or take other action that
in the considered judgment of the pilot in command is necessitated by
considerations of safety. No such action of the pilot in command shall create or
support any liability for loss, injury, damage or delay to Lessee or any other
person. The Parties further agree that Operator shall not be liable for delay or
failure to furnish the Aircraft and flight crew pursuant to this Agreement, when
such failure is caused by government regulation or authority, mechanical
difficulty, war, civil commotion, strikes or labor disputes, weather conditions,
or acts of God.
12.     INSURANCE.


12.1 Insurance Coverage. Operator hereby agrees to arrange for and maintain at
all time during the term of this Agreement at no expense to Lessee (i) aircraft
liability insurance for the Aircraft in the form and substance and with such
insurers as is customary for corporate aircraft of the type similar to the
Aircraft, and (ii) aircraft hull insurance for the Aircraft with limits of not
less than the then current fair market value of the Aircraft.


12.2 Additional Terms of Insurance. Any policies of insurance carried in
accordance with this Agreement and any policies taken out in substitution or
replacement of any such policies shall: (i) name Lessee as an additional
insured; (ii) include a severability of interest clause providing that such
policy shall operate in the same manner as if there were a separate policy
covering each insured; (iii) shall be primary, without right of contribution
from any other insurance maintained by Lessee; and (iv) with respect to hull
physical damage, waive any right of set off or subrogation against Lessee.


12.3 Deductible. Any Insurance Policy carried by Operator in accordance with
this Section may be subject to a deductible amount. Operator warrants and agrees
that in the event of an insurable claim, Operator will bear the costs of the
deductible amount.


Page 3 of 6
Time Sharing Agreement



--------------------------------------------------------------------------------








12.4 Certificate of Insurance. Upon request, the Operator shall deliver to time
share Lessee a certificate of insurance evidencing the insurance required to be
maintained by Operator under this Section.


12.5. Additional Insurance. Operator will provide such additional insurance
coverage as Lessee shall reasonably request or require, provided, however , that
the cost of such additional insurance, if any, shall be borne by Lessee as set
forth in Section 3(d) hereof.


13.     REPRESENTATIONS OF LESSEE. Lessee represents and warrants that: (a) he
will use the Aircraft for his own account, including the carriage of his guests,
and will not use the Aircraft for the purpose of providing transportation of
passengers or cargo in air commerce for compensation or hire; (b) he shall not
permit any lien, security interest or other encumbrance in connection with
inspection, preventative maintenance, maintenance or storage of the Aircraft,
whether permissible or impermissible under this Agreement, nor shall there be
any attempt by any Party hereto to convey, mortgage, assign, lease or any way
alienate the Aircraft or create any kind of lien or security interest involving
the Aircraft, or do anything or take any action that might mature into such a
lien; and (c) during the term of this Agreement, he will abide by and conform to
all such laws, governmental and airport orders, rules and regulations, as shall
from time to time be in effect relating in any way to the operation and use of
the Aircraft by a time-sharing Lessee.
14.     DISCLAIMER OF WARRANTIES, LIMITATION OF LIABILITY.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OPERATOR HAS MADE NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE AIRCRAFT,
INCLUDING ANY WITH RESPECT TO ITS DESIGN, CONDITION, QUALITY OF MATERIALS AND
WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, AIRWORTHINESS
OR SAFETY. EACH PARTY AGREES THAT (A) THE PROCEEDS OF INSURANCE TO WHICH IT IS
ENTITLED, AND (B) ITS RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A
MATERIAL BREACH OF THE OTHER PARTY’S OBLIGATIONS UNDER THIS AGREEMENT ARE THE
SOLE REMEDIES FOR ANY DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS AGREEMENT OR
THE SERVICES PROVIDED HEREUNDER OR CONTEMPLATED HEREBY. EXCEPT AS SET FORTH IN
THIS SECTION, EACH PARTY WAIVES ANY RIGHT TO RECOVER ANY DAMAGE, LOSS, OR
EXPENSE ARISING OUT OF THIS AGREEMENT OR THE SERVICES PROVIDED HEREUNDER OR
CONTEMPLATED HEREBY. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR OR HAVE ANY
DUTY FOR INDEMNIFICATION OR CONTRIBUTION TO THE OTHER PARTY FOR ANY CLAIMED
INDIRECT, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, OR FOR ANY DAMAGES
CONSISTING OF DAMAGES FOR LOSS OF USE OR DEPRECIATION OF VALUE OF THE AIRCRAFT,
LOSS OF PROFIT OR INSURANCE DEDUCTIBLE.
OPERATOR SHALL NOT BE LIABLE TO LESSEE FOR DELAY OR FAILURE TO PROVIDE THE
AIRCRAFT AND FLIGHT CREW FOR ANY FLIGHTS.
This Section 14 shall survive termination of this Agreement.
15.     TERMINATION. This Agreement may be terminated by either Party (i) upon
at least thirty (30) days prior written notice of termination given by one Party
to the other, which may be given for any reason or no reason, and (ii)
immediately in order to comply with any change in law, regulation or exemption
relating to the subject matter hereof. This Agreement shall automatically
terminate on the date that (iii) Lessee ceases to be in the service of Operator
or any of its affiliates as an employee or director or (iv) on the date on which
Operator no longer operates or owns the Aircraft.


Page 4 of 6
Time Sharing Agreement



--------------------------------------------------------------------------------






16.
MISCELLANEOUS

    
16.1    Confidentiality. The Parties agree (on behalf of themselves and each of
their respective affiliates, directors, officers, employees and representatives)
to keep confidential, the terms of this Agreement and any non-public information
supplied to it by another Party pursuant to this Agreement, provided that
nothing herein shall limit the disclosure of any such information (i) to the
extent required by statute, rule, regulation or judicial process; (ii) to
counsel for any Party; (iii) to examiners, auditors or accountants of any Party;
(iv) in connection with any litigation to which any Party is a party relating to
this Lease; (v) which has been publicly disclosed; or (vi) to any assignee (or
prospective assignee) so long as such assignee (or prospective assignee) has
agreed in writing to be bound by the provisions of this Section.
16.2     Entire Agreement. This Agreement constitutes the final, complete, and
exclusive statement of the terms of the agreement between the Parties pertaining
to the subject matter of this Agreement and supersedes all prior and
contemporaneous understandings of the Parties.     
16.3    Severability. If any provision of this Agreement is found to be
prohibited or unenforceable in any jurisdiction, such provision shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in one jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, each Party hereto hereby waives any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.
16.4    Amendments and Modifications. The terms of this Agreement shall not be
waived, varied, contradicted, explained, amended or changed in any other manner
except by an instrument in writing, executed by both Parties.
16.5    Choice of Law/Jurisdiction. This Agreement shall in all respects be
governed by, and construed in accordance with, the laws of the State of Maryland
(disregarding any Conflict of Laws rule which might result in the application of
the laws of any other jurisdiction), including all matters of construction,
validity, and performance. The exclusive jurisdiction for any disputes arising
out of this Lease shall be a State or Federal Court in the State of Maryland.
16.6    Execution. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same instrument. Signatures
conveyed via facsimile or by electronic mail shall have the same force and
effect as original signatures.
17.    TRUTH IN LEASING STATEMENT.
17.1     TRUTH-IN-LEASING COMPLIANCE. PURSUANT TO FAR SECTION 91.23:
(A)
A COPY OF THIS AGREEMENT SHALL BE CARRIED ABOARD THE AIRCRAFT;

(B)
A COPY OF THIS AGREEMENT WILL BE MAILED TO THE AIRCRAFT REGISTRATION BRANCH,
ATTN: TECHNICAL SECTION, P.O. BOX 25724, OKLAHOMA CITY, OK 73125, WITHIN 24
HOURS OF EXECUTION; AND

(C)
THE RESPONSIBLE FLIGHT STANDARDS OFFICE WILL BE NOTIFIED AT LEAST 48 HOURS PRIOR
TO THE FIRST FLIGHT OF ANY AIRCRAFT UNDER THIS AGREEMENT OF THE REGISTRATION
NUMBER OF THE AIRCRAFT, THE LOCATION OF THE AIRPORT OF DEPARTURE, AND THE
DEPARTURE TIME.

17.2    TRUTH-IN-LEASING STATEMENT. IN ACCORDANCE WITH FAR SECTION 91.23:
(A)
THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91 AND PART 135
DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF EXECUTION OF THIS AGREEMENT.



Page 5 of 6
Time Sharing Agreement



--------------------------------------------------------------------------------




(B)
THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH THE MAINTENANCE
AND INSPECTION REQUIREMENTS OF FAR PART 91 AND PART 135 FOR OPERATIONS TO BE
CONDUCTED UNDER THIS AGREEMENT.

(C)
DURING THE DURATION OF THIS AGREEMENT, OPERATOR, 10400 FERNWOOD ROAD, BETHESDA,
MD 20817, IS CONSIDERED RESPONSIBLE FOR OPERATIONAL CONTROL OF ALL AIRCRAFT
IDENTIFIED AND TO BE OPERATED UNDER THIS AGREEMENT.

(D)
AN EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND THE PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE RESPONSIBLE FLIGHT
STANDARDS OFFICE.

(E)
THE UNDERSIGNED OPERATOR, 10400 FERNWOOD ROAD, BETHESDA, MD 20817, CERTIFIES
THAT OPERATOR IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND
UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

[Signature page follows]




Page 6 of 6
Time Sharing Agreement



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


OPERATOR:
 
LESSEE:
MARRIOTT INTERNATIONAL ADMINISTRATIVE SERVICES, INC.
 
J. WILLARD MARRIOTT, JR.
 
 
 
By:
/s/ Bao Giang Val Bauduin
 
By:
 
/s/ J. Willard Marriott, JR.
Name:
Bao Giang Val Bauduin
 
 
 
Title:
Vice President
 
 
 



Signature Page
Time Sharing Agreement

